Citation Nr: 9921211	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left below knee amputation secondary to electron beam 
therapy received for Kaposi's Sarcoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1944 to December 
1945.  This appeal came before the Board of Veterans' Appeals 
(Board) from a rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  
By means of an order dated in June 1998, the Board remanded this 
claim for additional development.  Subsequent to accomplishing 
additional development, the RO continued to deny the claim.

The Board notes that the appellant filed a claim for paragraph 29 
benefits in November 1995.  This matter is referred to the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
appellant's claim has been gathered.

2.  The appellant was diagnosed by VA with Kaposi's sarcoma in 
1987; he was referred to a private medical facility for radiation 
therapy for the Kaposi's sarcoma.

3.  Complications from the radiation therapy eventually lead to 
the appellant's left below knee amputation.

4.  The radiation therapy received at the private medical 
facility was rendered pursuant to laws administered by the 
Secretary.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for left below knee amputation have been met.  
38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
the appellant has presented a claim that is plausible.  He has 
not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Accordingly, the Board finds that 
all relevant facts have been properly developed, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The evidence of record indicates that in November 1987, the 
appellant was hospitalized at a VA medical facility for 
evaluation for possible electron beam therapy for Kaposi's 
sarcoma, which had been diagnosed after a biopsy that had been 
conducted in October 1987.  His VA discharge summary notes that 
the appellant was consulted by CARTI (Central Arkansas Radiation 
Therapy Institute) which recommended an electron beam to his left 
foot for ten consecutive days.  He was discharged on December 2, 
1987, and it was noted that he was to follow-up at the 
dermatology clinic in January 1988.

Medical records from CARTI indicate that the appellant underwent 
a course of beam radiation therapy with electrons from December 
2, 1987, to December 10, 1987.  Subsequent to this treatment, he 
has had continual problems with the left foot, which eventually 
lead to a below the knee amputation of the left foot.  The Board 
notes that VA hospital records dated in July 1998, note that 
shortly after completion of radiation treatment in December 1987, 
the appellant developed "radiation dermatitis" with damage to 
the nail beds of the third and fourth toes of the left foot.  The 
radiation dermatitis was complicated by KOH positive fungal 
infection of these toes in the left foot.  In addition, he 
developed paronychia with cellulitis.  He was admitted to a VA 
hospital in January 1988 and treated; his cellulitis resolved at 
that time.  However, he again developed cellulitis in June 1998.  
He was given medication for this, and his third and fourth toe 
nails were surgically removed in July 1988.  He improved; 
however, he again developed pain and pressure in the foot.  
Treatment was begun; however, the cellulitis persisted.

A VA hospital discharge summary, dated in January 1989, notes 
that subsequent to his treatment at CARTI, the appellant 
developed chronic irradiation dermatitis and subsequent mycotic 
infection of his third and fourth toes.  Since this had failed 
all attempts at treatment, it was felt that amputation of the 
toes was necessary.  At that time, he underwent amputation of the 
third and fourth toes.  Subsequent VA medical records indicate 
that he underwent amputations of additional toes.

A VA hospital discharge summary, dated in September 1992, 
indicates that the appellant was admitted for gait training to 
evaluate the possibility of assistive devices which would help to 
decrease his heel pain and make him a functional ambulator to 
community distances.  At that time, he had had amputations of all 
of his toes.  It is noted that physical examination showed, among 
others, that his left heel showed absolutely no fat pad and that 
there was a thick callous formation of the sole with radiation 
therapy skin changes.  The discharge diagnosis was antalgic gait 
with decline in functional ambulation secondary to radiation 
therapy to left foot with subsequent metatarsal amputation and 
loss of heel fat pad, comprehensive rehabilitation for the above.  
Subsequent VA medical records indicate that he continued to have 
progressive problems with the left foot which eventually lead to 
a left below knee amputation in November 1995.

A statement from a private physician, dated in August 1989, 
indicates that the appellant developed radiation dermatitis which 
resulted in eventual amputation of his third and fourth toes of 
his left foot.  The physician noted that the appellant had now 
developed radiation dermatitis involving the second toe of his 
left foot.  

A VA medical examination, dated in July 1990, diagnosed the 
appellant's left foot disability as residuals of radiation 
therapy for Kaposi's sarcoma of the left foot.  

A VA medical opinion from the chief of dermatology at a VA 
medical facility, dated in November 1990, indicates that the 
physician felt that electron beam therapy for localized Kaposi's 
sarcoma was appropriate therapy.  The examiner stated that he 
discussed this therapy with a physician (Dr. M.) at CARTI and 
that Dr. M. felt that the radiation therapy received was unlikely 
to cause any significant post-treatment complications, including 
radiation dermatitis, let alone necrosis.  The examiner stated 
that the appellant had tinea pedis and it was likely that his 
chronic cellulitis began as tinea pedis which became secondarily 
infected with multiple bacteria.  The subsequent chronic edema 
and inflammation appeared to be the primary source of his 
problems.  It was also stated that the appellant's compliance 
with physician recommendations was not as good as it should have 
been, and that in the hospital, the appellant was reluctant to 
follow his bed rest with bathroom privileges orders.  In summary, 
it was felt that proper radiation therapy was received, and that 
there was no evidence of fault or negligence on VA's part.  

A letter from CARTI, dated in August 1998, indicates that it 
appeared that there never was a written contract between CARTI 
and the VA.  The agreement was reportedly verbal.  VA paid all 
claims at the rate of 93 percent of billed charges, and CARTI 
wrote off 7 percent of the billed charges.  CARTI indicated that 
there was a claim for $878.85 for dates of service from December 
2, 1987 through December 10, 1987 (presumably for services 
rendered to the appellant) which was submitted to the VA in 
January 1988.  However, since CARTI did not retain copies of bulk 
payment remits in 1987, it could not provide a copy of the VA 
remit.

A memorandum from the VA supervisor of the fee services unit, 
dated in December 1998, indicates that the supervisor inquired 
with the chief of the contracting section about a contract or an 
agreement with CARTI in 1987, and that it was stated that there 
was no formal contract or agreement in 1987, and that there has 
never been such a formal contract or agreement.  It was also 
reported that no payment records were available for the appellant 
since electronic payments were not in effect until 1990, and 
copies of records dating back to 1987 were not available.  The 
appellant himself reports that he himself did not pay for the 
services at CARTI; rather, VA paid for such services.

Section 1151 of Title 38, United States Code, provides in 
pertinent part:

Where any veteran shall have suffered an 
injury or an aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, . . . awarded under any 
of the laws administered by the Secretary, 
or as a result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to or the 
death of such veteran, . . . compensation . 
. . shall be awarded in the same manner as 
if such disability, aggravation, or death 
were service-connected.

The Board notes that in a VA non-precedential General Counsel 
(GC) opinion (VAOPGCCONCL 6-98) with somewhat similar facts as in 
this case, it was concluded that (under the circumstances of that 
case), benefits may be paid under the old 38 U.S.C.A. § 1151 (for 
claims filed prior to October 1, 1997) for injuries resulting 
from the veteran's treatment in a non-VA facility pursuant to a 
sharing agreement under 38 U.S.C.A. § 8153.  In that case, the 
veteran was admitted to a VA medical facility for cancer 
treatment.  In connection with that treatment, he received 
radiation therapy which was administered at a non-VA medical 
facility pursuant to a specialized medical resources sharing 
agreement under 38 U.S.C.A. § 8153.  The General Counsel opinion 
stated that "treatment provided to the veteran in this case 
pursuant to 38 U.S.C.A. § 8153 would constitute treatment 
'awarded under any of the laws administered by the Secretary' 
within the meaning of former section 1151."

Under 38 U.S.C.A. § 8153, it is stipulated that in order to 
secure health-care resources which otherwise might not be 
feasibly available, or to effectively utilize certain other 
health-care resources, the Secretary may, when the Secretary 
determines it to be in the best interest of the prevailing 
standards of the Department medical care program, make 
arrangements, by contract or other form of agreement for the 
mutual use, or exchange of use, of health-care resources between 
Department health-care facilities and any health-care provider, 
or other entity or individual.  The statute provides certain 
specific requirements when entering into such contracts or 
agreements.  

Having considered the evidence of record and the applicable laws, 
the Board finds that entitlement to benefits under 38 U.S.C.A. 
§ 1151 for left below knee amputation in this case is warranted.  
Initially, the Board finds that the below knee amputation did in 
fact result from radiation therapy received at CARTI.  The Board 
notes that there is one VA medical opinion from the chief of 
dermatology which noted that a CARTI physician felt that the 
appellant's left foot problems were not due to the radiation 
therapy.  However, all other clinical records clearly indicate 
that the appellant's left foot problems stemmed from the 
radiation therapy.  He has been repeatedly diagnosed with 
radiation dermatitis, and his left foot problems were found to be 
residuals of or secondarily caused by the radiation therapy.  
Therefore, the Board concludes that the evidence supports the 
finding that the left below knee amputation was due to radiation 
therapy received at CARTI.

The Board must next determine whether 38 U.S.C.A. § 1151 
encompasses the treatment received at CARTI.  As mentioned above, 
a VA GC opinion recently held that treatment provided pursuant to 
38 U.S.C.A. § 8153 would constitute treatment awarded under any 
of the laws administered by the Secretary within the meaning of 
former section 1151.  While this GC opinion is not binding, it 
may be used as guidance given the similar facts.  As in this 
case, the veteran in that case was also referred by VA to a non-
VA medical facility for radiation therapy.  While that case 
involved a written contract or agreement under 38 U.S.C.A. 
§ 8153, it is not quite clear in this case under what authority 
VA referred and paid for the appellant's treatment at CARTI.  
What is clear from the evidence, however, is that there was some 
type of contract (verbal agreement) that VA would pay for 
services rendered to veterans who were referred to CARTI for 
radiation therapy, presumably because VA did not have the 
capability to perform such services.  The evidence also supports 
the conclusion that payment was rendered by VA for such services 
for the veteran.  It must be assumed that the referral to and the 
reimbursement for the treatment received at CARTI was made with 
legal authority under VA laws.  Therefore, the Board concludes 
that, similar to the situation in the VA GC opinion cited above, 
in this case also, the medical services rendered at CARTI falls 
within the purview of treatment "awarded under any of the laws 
administered by the Secretary."  Therefore, the Board concludes 
that entitlement to 38 U.S.C.A. § 1151 benefits is warranted.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left below knee amputation secondary to electron beam 
therapy received for Kaposi's Sarcoma is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

